McCLENDON, J.,
concurs, and assigns reasons.
hln State v. Cotton, 01-1781 (La.App. 1 Cir. 5/10/02), 818 So.2d 968, this court found that the State’s filing of an application for supervisory writs effected an interruption of time limits so that the time limits began to run anew. However, Cotton was limited to its specific facts and involved appellate review of an issue of first impression, which this court found to be extremely important to the State’s prosecution and trial strategy, even referencing it as perhaps the State’s strongest evidence. Because the facts of this case fall within the holding of Cotton, I respectfully concur with the result reached by the majority. Therefore, it is unnecessary to address the inference, which might be drawn from the majority opinion, that this interruption would apply to the running of time limits to all writ applications filed by the State regardless of their significance or merit.